DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine (US PGPUB 2019/0065116).
With regard to Claim 19, Sekine teaches a system a device comprising:
a device controller configured to (Fig. 1: Storage Device 1 having Controller 3):
receive a first command for a first data transfer ([0004] “According to a command received from an external host device, the controller writes data received from the host device into the nonvolatile semiconductor memory or transmits data read from the nonvolatile semiconductor memory to the host device.”);
determine a first specified data rate for the first data transfer ([0020] “The controller includes a detection circuit configured to detect a first transfer rate in the first communication with the host device, a processor configured to determine a target transfer rate in the first communication based on the first transfer rate detected by the detection circuity”);
receive a second command for a second data transfer ([0004] “According to a command received from an external host device, the controller writes data received from the host device into the nonvolatile semiconductor memory or transmits data read from the nonvolatile semiconductor memory to the host device.”);
determine a second specified data rate for the second data transfer ([0037] “The detection unit 9 detects, for example, the back-end transfer rate and writes detection data 10 indicative of the detected back-end transfer rate into the storage unit 6.”);
perform the first data transfer based on the first command; and control the first data transfer based on the first specified data rate ([0020] “The controller includes … an interface configured to perform the first communication with the host device at the target transfer rate.”);
perform the second data transfer based on the second command; and control the second data transfer based on the second specified data rate ([0019] “The controller includes a detection circuit configured to detect a second transfer rate in the second communication with the nonvolatile memory, a processor configured to determine a target transfer rate in the first communication based on the second transfer rate detected by the detection circuit, and an interface configured to perform the first communication with the host device at the target transfer rate.”).

With regard to Claim 20, Sekine further teaches the system device of claim 19, wherein the device controller is configured to:
receive a query; and send a specified data rate capability of the device based on the query ([0020] “The controller includes … a processor configured to determine a target transfer rate in the first communication based on the first transfer rate detected by the detection circuit”).

Allowable Subject Matter
Claims 1, 3-4, 6-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for performing interleaved data transfers at different data transfer rates. The prior art references teach various methods and system for performing data transfers at different data transfer rates, but nowhere does any of the prior art disclose a method or system for performing interleaved portions of data transfers at different data transfer rates which includes the specific set of steps disclosed in Applicant’s Independent Claims 1 and 16.
The fact that the independent claims of the instant application disclose novel subject matter not taught by the prior art, and not obvious in view of any combination of the prior art, has placed the aforementioned claims in condition for allowance.
The corresponding dependent Claims 3-4, 6-15, 17-18 and 21-22 further limit independent Claims 1 and 16, and thus are allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see the Remarks filed 7/1/2022, with respect to Claims 1, 3-4, 6-18 and 21-22 have been fully considered and are persuasive.  The rejections of Claims 1, 3-4, 6-18 and 21-22 have been withdrawn. 
With respect to the Applicant's argument regarding Claims 19-20, Page 10 of the remarks, this argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Office notes that amended Claims 19-20 are substantially similar to the previously presented Claims 1-2 and as such the Office contends that Claims 19-20 are taught by the Sekine reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        October 27, 2022